Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, recites the limitation "the outer circumferential surface the projecting portion " in page 5 paragraph 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17,27,28, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Vogel (US Pub No 2007/0228079).
With respect to claim 1, Vogel shows a dispenser package comprising: a generally cylindrical container body (disclosed and shown, but not labeled); a cap (10) removably mounted to the container body and comprising: a generally cylindrical cap body securable to an upper end of the container body; said cap body comprising a generally circular projecting portion having an outer circumferential surface and an upper surface that includes plural dispensing openings (28); a generally circular flip-up lid (40) connected to the cap body by a living hinge  (60) and being movable between a covering position and an open position; and said flip-up lid (40) comprising an inner circumferential surface that is engagable with the outer circumferential surface of the projecting portion, wherein an engagement between the inner circumferential surface and the outer circumferential surface is at least one of: a snap-engagement (disclosed in paragraph 37) which produces an audible sound when the flip-up lid is opened and/or closed; and a sealing engagement (the lid is also seal to the cap) which prevents an exchange of air between an interior of the dispenser package and an atmosphere outside the dispenser package.  
With respect to claim 2, Vogel shows wherein the dispenser package has an outer diameter of between 1 and 2 inches and an overall axial length of between 3.5 and 4.5 inches (a variety of other shapes and sizes disclosed in paragraph 37).  
With respect to claim 3, Vogel shows wherein the outer diameter is between 1.5 and 1.75 inches. (a variety of other shapes and sizes disclosed in paragraph 37).    
4. (Original) The dispenser package of claim 2, wherein the overall axial length is between 3.75 and 4.25 inches. (a variety of other shapes and sizes disclosed in paragraph 37).  
With respect to claim 5, Vogel shows wherein the container body is one of: substantially transparent (paragraph 69); and substantially translucent.  

With respect to claim 7, Vogel shows wherein the cap is made of one of: a recyclable material; and synthetic resin.  (plastic is a recyclable material)
With respect to claim 8, Vogel shows wherein the living hinge is configured to retain the flip-up lid in a predetermined angular open position.  (capable of retain angle from zero to 180 degrees) (note No claimed structure to accomplish this functional limitation )
With respect to claim 9, Vogel shows wherein the predetermined angular open position is an angle between 20 degrees and 45 degrees relative to a vertical center axis of the container body. (capable of retain angle from zero to 180 degrees,)
  
With respect to claim 10, Vogel shows 10 wherein the predetermined angular open position is an angle of about 30 degrees relative to a vertical center axis of the container body.  (capable of retain angle from zero to 180 degrees)
With respect to claim 11, Vogel shows wherein a diameter of the outer circumferential surface is about 1.25 inches. inches (a variety of other shapes and sizes disclosed in paragraph 37) 
With respect to claim1 2, Vogel shows (curved top 30) wherein the outer circumferential surface is outwardly curved or tapered in ax axial direction.  

With respect to claim 13, Vogel shows wherein the outer circumferential surface comprises a circumferential indentation or recess (32).  
With respect to claim 14, Vogel shows wherein the inner circumferential surface comprises a projection (44).  
With respect to claim 15, Vogel shows wherein the projection (44) is disposed on a lower end of the inner circumferential surface when the flip-up lid (40) is in a closed position and the container body is in an upright position.  

With respect to claim 17, Vogel shows wherein the spice is food granules, plant seeds or plant leaves such as oregano. (paragraph 35)  

Claim(s) 26, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wylie (USPN 7,032,756).
	With respect to claim 26, Wylie shows a spice dispenser package container body (12) made of mostly recyclable material (plastic) and comprising: a generally cylindrical transparent sidewall (sidewall of 12) ; a closed bottom having an external notch (22) and semi-rounded projections (20); an open upper end extending to a circular rim (rim of the container); a removable seal (O-ring disclosed column 4 line 1, or foil seal disclosed column 4 line 12) having a lower side whose perimeter area is removably secured to a rim of the open upper end; and an external thread (44) arranged on the open upper end.  

	With respect to claim 27, Vogel shows a synthetic resin dispenser package cap (10) configured to be mounted to a spice (paragraph 35) or seasoning container, comprising: a generally cylindrical cap body (20) securable to an upper end of the container body (shown but not labeled); said cap body comprising a generally circular projecting portion (30) having an outer circumferential surface and an upper surface that includes plural dispensing openings (28); a generally circular flip-up lid (40) connected to the cap body by a living hinge (60) and being movable between a covering position and an open position; and said flip-up lid comprising an inner circumferential surface that is engagable with the outer circumferential surface of the projecting portion (44), wherein an engagement between the inner circumferential surface and the outer circumferential surface is at least one of: a snap-engagement which produces an audible sound (snap paragraph 37) when the flip-up lid is opened and closed; and a sealing engagement (closed sealed position, ) which prevents an exchange of air between an interior of the dispenser package and an atmosphere outside the dispenser package.  
claim 1  the method comprising: placing a food product inside the container body; and mounting the cap to the container body.  (this is normal operation of Vogel’s spice container)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736